DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-3 is the inclusion of a k-space data acquisition device having an acquisition trajectory determiner configured to divide a k space into N segments from a center origin in a spiral outward direction according to the number N of excitation pulse trains applied after each fat saturation pulse, and determine, according to the order of filling N pieces of echo data acquired sequentially corresponding to the excitation pulse trains after each fat saturation pulse into a corresponding position in each of the N segments in sequence, an acquisition trajectory of echo signals in the k space, wherein N is a positive integer; and a data acquirer configured to acquire k space data conforming to the acquisition trajectory and fill the k space.  This in combination with the rest of the limitations of the claims is found in all of claims 1-3, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claims 4 and 5 is the inclusion of a k-space data acquisition method having steps of dividing a k space into N segments from a center origin in a spiral outward direction according to the number N of excitation pulse trains applied after each fat saturation pulse, wherein N is a positive integer; determining, according to the order of filling N pieces of echo data acquired sequentially corresponding to the excitation pulse trains after each fat saturation pulse into a 
The primary reason for allowance of claims 6 and 7 is the inclusion a magnetic resonance imaging method, having: dividing a k space into N segments from a center origin in a spiral outward direction according to the number N of excitation pulse trains applied after each fat saturation pulse, wherein N is a positive integer; determining, according to the order of filling N pieces of echo data acquired sequentially corresponding to the excitation pulse trains after each fat saturation pulse into a corresponding position in each of the N segments in sequence, an acquisition trajectory of echo signals in the k space; acquiring k-space data conforming to the acquisition trajectory and filling the k space; and reconstructing a magnetic resonance image by using the data in the k space.  This in combination with the rest of the limitations of the claims is found in all of claims 6 and 7, but not disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137.  The examiner can normally be reached on M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUSAN S LEE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



sl